COURT
OF APPEALS
                                       SECOND
DISTRICT OF TEXAS
                                                   FORT
WORTH
 
                                        NO.
2-08-449-CV
 
 
KEVIN
WOMACK                                                                 APPELLANT
 
                                                   V.
 
SPHERION
ATLANTIC ENTERPRISES, LLC                                   APPELLEE
 
                                               ----------
            FROM
THE 158TH DISTRICT COURT OF DENTON COUNTY
                                               ----------
                  MEMORANDUM
OPINION[1]
AND JUDGMENT
                                               ----------
We have considered AAppellant
Kevin Womack=s Unopposed Motion To Dismiss.@  It is the court=s
opinion that the motion should be granted; therefore, we dismiss the
appeal.  See Tex. R. App. P.
42.1(a)(1), 43.2(f).
Costs of the appeal shall be paid by the party
incurring the same, for which let execution issue.  See Tex. R. App. P. 42.1(d).
 
PER CURIAM
PANEL:  MCCOY, J.; CAYCE, C.J.; and MEIER, J.
 
DELIVERED:  April 2, 2009




[1]See Tex. R. App. P. 47.4.